DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 11, 12-25, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 113072010 in view of Schottke (US 2021/0339994).

Regarding claim 1, the CN 010 reference teaches an autonomous vehicle for transporting cargo, comprising: a vehicle body comprising a flat loading surface, a lift mechanism connected to the vehicle body, the lift mechanism configured to lift cargo from a side of the vehicle body onto the flat loading surface, a plurality of powered rollers, see rollers on left center and middle channels of vehicle, see figure 1, on the vehicle body and the lift mechanism, wherein the plurality of powered rollers on the vehicle body is configured to unload the cargo at a target location, at least four wheels, 2 and 3, a control unit configured to control the powered rollers, lift mechanism, see figures 1-7 and abstract.
The CN ‘010 reference does not specifically teach a control unit for the wheels, as claimed.  The CN ‘010 reference teaches two driving wheels and bearing wheels, this arrangement is different than that which is claimed.  Schottke teaches an industrial truck with four wheels that are controlled by a 

Regarding claim 2, Schottke teaches each of the four wheels is connected to an independent suspension, wherein each independent suspension is configured to raise or lower independent of the other three independent suspensions, see paragraph 0049+.

Regarding claim 3, Schottke teaches a plurality of sensors connected to the control unit, wherein the control unit autonomously loads cargo based on the plurality of sensors, see paragraph 0015.  It would have been obvious to one of ordinary skill in the art to combine the snesors of Schottke with the AGV of the CN ‘010 reference in order to enable fully automatic control on the AGV for moving cargo.

Regarding claim 4, Schottke teaches the control unit is configured to raise or lower the independent suspension based on data from the sensors, see paragraph 0007..

Regarding claim 5, Schottke teaches a control device operably connected to the control unit, the control device configured to receive an input from a software or user to operate the control unit, see paragraph 0019.

Regarding claim 6, Schottke teaches the input comprises control instructions controlling at least one of the four wheels and the lift mechanism, see paragraph 0019+.



Regarding claim 8, Schottke teaches the sensors comprise at least one of a camera, ultrasonic sensor, LIDAR, RADAR, and a GPS, see paragraph 0015+.

Regarding claim 11, CN ‘010 teaches the lift mechanism comprises two forks, each fork comprising an additional plurality of rollers, and wherein the two forks are configured to retract in and out of the autonomous vehicle and move in a horizontal direction and a vertical direction, see figures 1-5.

Regarding claim 12, the CN ‘010 reference teaches the roller mechanism is configured for lateral, rotational, transverse, or diagonal movement, see figures 1-5.
	
	Regarding the method of claims 13-25, 28-30, it would have been obvious to perform the method steps of claims these claims using the vehicle taught by the combination of the CN ‘010 reference and Schottke in its usualy and expected fashion, see figures 1-5 or CN ‘010 and cited paragraphs of Schottke.

Claims 9, 10, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 113072010 in view of Schottke (US 2021/0339994) as applied to claims 1 and 25 above, and further in view of US 2021/0001920.



	Regarding claims 10 and 27, the CN ‘101 and Schottke references do not teach an in-hub electric motor, but the YS ‘920 reference does, see paragraph 0037 and figure 3.  It would have been obvious to one of ordinary skill in the art to design the wheels with an in-hub so that the wheels can be easily and independently driven by their own drive motor.

Response to Arguments
Applicant's arguments filed 1 March 2022 have been fully considered but they are not persuasive. Applicant argues that the Xixiang does not teach a plurality of powered rollers on the vehicle body.  Attention is drawn to figure 1 that shows a vehicle body that includes rollers, 51, on the body.  Furthermore, applicant points on page 2 that the telescopic forks, 41, of the lift mechanism, are between rows of electric rollers, 51.  Therefore, the vehicle body clearly includes powered rollers, 51.  
Applicant also argues that the Xixiang reference does not teach the claimed additional plurality of rollers.  Figure 3 shows the underside of the telescopic forks which includes rollers as bearing for aiding in sliding the forks telescopically.  The applicant maintains that these rollers read on the claimed rollers.  
As applicants’ arguments have not been found persuasive, claims 1-30 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



7 March 2022